PER CURIAM:
*134Claimant, David J. Bellamy, Jr., seeks an award of $193.60 from respondent, Division of Highways, for property damage sustained while driving his vehicle west on Route 60 in Kanawha County.
The evidence presented at the hearing on August 4, 1994, established that at approximately 6:30 p.m., the claimant was driving his vehicle, a 1990 Plymouth Laser RS, west across the Chelyan Bridge on Route 60. As the claimant drove across the bridge at a speed of 10 to 15 miles per hour, his vehicle struck a hole in the surface of the bridge deck which was approximately one foot long by one foot wide and five to six inches deep. Although he saw the hole one car length before his vehicle struck it, he was unable to avoid the hole because of oncoming traffic. He stated that there were no signs warning of any defects in the road at the time of the accident, and he tries to avoid this bridge due to its poor condition. The claimant entered into evidence estimates for repairing the damages to his vehicle which totaled $693.60. After the hearing, the claimant provided the Court with a statement indicating he has insurance with a $500.00 deductible provision.
Mr. James Dingess, a supervisor for the respondent, testified he was responsible for road maintenance in the vicinity of the Chelyan Bridge. He stated that the Chelyan Bridge was in bad condition in March of 1994, but it was also in the process of being patched at this time, he explained that they were receiving a lot of complaints about the Chelyan Bridge because the harsh winter had caused severe deterioration of the bridge.
The Court has considered other claims which occurred on the Chelyan Bridge and has determined that respondent had notice of the deteriorated condition of the bridge. Therefore, the Court is of the opinion that respondent was negligent in its maintenance of this heavily traveled structure on the date of claimant’s accident.
Accordingly, the Court makes an award to the claimant in the amount of $500.00 for the damages to his vehicle.
Award of $500.00.